Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 11 December 2020 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 11-13 have been canceled.
2. New Claims 25-27 have been added.
3. Claim 9 has been amended. 
4. Remarks drawn to rejections under 35 USC 103.
5. Declaration under 37 CFR 1.132 by Daryl Thompson.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of Claim 9 under 35 U.S.C. 112, 4th paragraph, have been overcome by appropriate amendment.
	Claims 1-10 and 14-27 are pending in the case. Claims 14-17 and 23-24 have been withdrawn from consideration. Claims 23-24 are method claims that depend from withdrawn method claim 17 and are therefore not examined. Claims 1-10, 18-22 and new claims 25-27 are under prosecution in this Action.
	In claim 9, the recitation myo has been inserted before inositol. Support is seen in the specification for the said amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 18-22 and new claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Croze et al (J. Nutritional Biochemistry, 2013, 24, 457-466; of record) in view of Pintaudi et al (Int. J. Endocrinology, 2016, pages 1-4; cited in IDS filed 11/15/2017; of record).
New claims 25-27 recite specific sugar in the composition of claim 1.
Croze et al teaches that myo-inositol administered mice exhibited lower glucose level than control mice after glucose injection. The area under the curve for glycaemia was significantly lower for myo-inositol mice compared to control. The results indicate better glucose 
According to Croze, adipose tissue is now recognized as a major secretory tissue of many hormones and cytokines. TNF- is one of cytokines involved in insulin resistance. The release of cytokines also affect metabolism. Hypertrophy of white adipose tissue exacerbates the secretion of TNF- (page 464-left col. lines 16-25; as in claim 6). Myo-inositol constitutes a viable nutritional strategy for the treatment of diabetes. Croze et al does not teach a composition consisting of a sugar and myo-inositol as in claims 1-3, 6-8 and 25-27, the percentage of sugars as in claims 4-5 and 9-10, the ratio of sugars as in claims 18-22.
However, from the teachings of Croze et al one of ordinary skill in the art will recognize that a sugar (as in claims 1-3, 6-8 and 25-27) could be consumed in combination with myo-inositol by both diabetics and non-diabetics because of the beneficial effects seen with myo-inositol. For this reason, it would be obvious to one of ordinary skill in the art to make a nutritional composition consisting of a sugar and myo-inositol for human consumption.
Pintaudi et al teaches administration of a dose of 550mg of inositol (page 2 under Materials and methods). Pintaudi also teaches that myo-inositol showed significant reduction in blood glucose levels. Based on this teaching of Pintaudi and Croze et al, one of ordinary skill in the art can adjust the percentages and the ratios of inositol and the sugar to make compositions as recited in instant claims 4-5, 9-10 and 18-22. Adjusting the level of myo-inositol is also not a problem since Croze et al teaches that no serious side effects were seen in humans even on administering it in a dose of 18g/day for three months (page 464, right col. first full paragraph).
 secretion, thereby attenuating its deleterious effects. The composition consisting of a sugar and myo-inositol could be consumed by both diabetics and non-diabetics since both populations will benefit from the beneficial effects of myo-inositol. One of ordinary skill in the art would also make the compositions consisting of the claimed components since it will reduce the number of components in the composition without the need for additional excipients/carriers, etc. This will also reduce the cost. Adjusting the amounts/ratios/percentages of the components is routine in the art in order to optimize the beneficial effects. It would be obvious to the artisan to make a composition consisting of myo-inositol and the sugars recited in claims 2-3, 8 and 25-27 in view of the teachings of Croze and Pintaudi.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the dosage to obtain maximum beneficial effects.

Response to Applicants Remarks
	Applicant has traversed the rejection of claims 1-10 and 18-22 under 35 USC 103 arguing that:
 secretion in a host by ingestion of sugar. Pintaudi and Croze describe studies and include conclusions that long-term exposure or ingestion of myo-inositol has on blood glucose levels. Croze and Pintaudi do not disclose any information regarding blood glucose levels if prior long-term exposure of myo-inositol is absent. No data is provided regarding the administration of myo-inositol with glucose. There is no suggestion to administer myo-inositol and glucose alone would have any effect on blood glucose levels. There is no data and conclusion or discussion of any effects that myo-inositol has on fructose, sucrose or any other sugar ingestion other than glucose. There are no studies to explore the effects of myo-inositol on TNF-, the effects of myo-inositol when combined with glucose and fructose on TNF-. The prior art teaches away from co-administering myo-inositol and sugar.
	In contrast the Declaration shows data demonstrating that glucose and fructose alone increase TNF- secretion and glucose plus myo-inositol decreases TNF- secretion. For the reasons set forth above the rejection should be withdrawn (Remarks: pages 6-15).
	Applicant’s arguments and the Declaration have been considered but are not found to be persuasive.
	Croze teaches that myo-inositol potentiates insulin action in vivo. This indicates that myo-inositol helps in the metabolism of sugars by insulin. This clearly tells one of ordinary skill in the art that it will have such potentiating activity even if co-administered with glucose or other sugars. Pintaudi also discloses this. 
 is one of cytokines involved in insulin resistance. The release of cytokines also affect metabolism. Hypertrophy of white adipose tissue exacerbates the secretion of TNF-. Since TNF-is involved in insulin resistance and myo-inositol potentiates insulin action in vivo, the artisan would recognize that administration of myo-inositol with any sugar will have anti-TNF- effects. The artisan would have a reasonable expectation of success that administering myo-inositol and glucose or any other sugar will reduce blood glucose level and/or have anti-TNF- effects. The prior art need not expressly teach co-administration of the myo-inositol and sugar. Applicant has stated in the background section of the Specification (para 0002) that consumption of sugar leads to diabetes by triggering inflammation cascades, in particular TNF-. This means that it is known in the art and to one of ordinary skill in the art that consumption of any sugar triggers secretion of TNF-. Therefore, Croze and Pintaudi need not show that this happens. When pre-administration of myo-inositol reduces glucose levels in vivo, it is reasonable to expect that it will do the same when co-administered with glucose and other sugars. What applicant has shown in the Declaration and experimental results is already suggested by the prior art. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the dis-coverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patent-able. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112(I).
Therefore, the combined teachings of the prior art do render the instant composition obvious. The rejection is maintained.

Conclusion
1. Elected Claims 1-10, 18-22 and 25-27 (Group I) are rejected.
2. Claims 14-17 and 23-24 (Group II) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
3. Claims 11-13 have been canceled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623